 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    DEVONTE B HARRIS,                                 Case No. 1:17-cv-01752-DAD-EPG

12                    Plaintiff,                        ORDER RE: STIPULATION FOR
                                                        VOLUNTARY DISMISSAL WITH
13            v.                                        PREJUDICE

14    CONSUELO MARTIN, et al.,
                                                        (ECF No. 49)
15                    Defendants.

16

17         On March 1, 2019, Plaintiff Devonte B Harris, and Defendants Consuelo Martin, Carlos

18    Munoz, Robert Zamora, Timothy Candia, and Alfred J. Hernandez, filed a stipulation for

19    voluntary dismiss of the entire action with prejudice. (ECF No. 49.) In light of the stipulation,

20    the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.

21    City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is

22    respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:      March 1, 2019                             /s/
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
